TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00746-CV


Gene Doss Construction, Inc., Appellant

v.

Frank Smith's, Inc. d/b/a The Deadfish Grill, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 245,047-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellee Frank Smith's, Inc. has filed a petition for chapter 11 bankruptcy
(United States Bankruptcy Court, W.D. Tex., Waco Division, Case Number 12-61194-cag).
Accordingly, this appeal is automatically stayed.  See 11 U.S.C.A. § 362(a) (West Supp. 2012).  Any
party may file a motion to reinstate upon the occurrence of an event that allows the case to proceed
or if any party believes the automatic stay does not apply to this appeal.  See Tex. R. App. P. 8.3(a).
Failure to notify this Court of a lift in the automatic stay or termination of the bankruptcy case may
result in the dismissal of the cause for want of prosecution.  See Tex. R. App. P. 42.3(b).

						____________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Henson
Bankruptcy
Filed:   December 28, 2012